Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 11/29/2021.
 	Claims 1-4, 6-21 are pending in this application. Claim 5 was cancelled. This action is made Final.

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 10/26/2021, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-4, 6-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan (US Pub No. 2011/0167070 – herein after Ananthanarayanan_070), in view of Harris (US Pub No. 2018/0121841).
As per claim 1, Ananthanarayanan_070 teaches a method, comprising:
	receiving, by a device, user request data (i.e. At 102, one or more query criteria ...  query criteria may include but are not limited to, Business Process Hierarchy (BPH), product and features, geographical locations and/or countries, organization structure, method phases, work product types, and others. For instance, for a service delivery project, the scope of the project may be defined according to one or more of client's industry, business processes, packaged applications, geographical locations and others, [0022]) from a user device associated with a user, wherein the user request data includes information associated with generating (i.e. At 210, the selected part or all of the asset content and style are imported to compose the current work products. At 212, one or more new work products are generated, [0038]) an enterprise system object (i.e. The assets found may be used to compose work products to be applied for deploying and configuring a plurality of different packaged software applications, [0012]);
	wherein the enterprise system object includes a workflow, report, interface, conversion, enhancement, and forms (WRICEF) object (i.e. "Work products" refer to documents ... A piece of computer code or program such as the WRICEF is another example of work product. WRICEF refers to workflows, reports, interfaces, conversions, enhancements and forms, commonly used in SAP projects. Work products are related to business artifacts, [0014]);
	retrieving (i.e. retrieve the assets that may be used for this project  ... Searching of the assets, [0022-2223]), by the device, pre-defined technical object content data (i.e. A "starter set" is a set of assets (work products and other project materials and documents) from previous projects that can be reused for the present project, searched and selected from the asset repository based on the characteristics of the present project scope, [0021]) from an enterprise system based on the user request data (i.e. Business artifact" refers to an information entity that is produced and shared in the course of the application life cycle such as requirements, gap, process, functional specification, technical specification and others, [0015]; "Assets" are work products and other project materials. We use the term "objects" to refer to elements and components of work products, especially in the context of models of work products, [0020]);
retrieving (i.e. retrieve the assets that may be used for this project  ... Searching
of the assets, [0022-2223]), by the device, pre-defined interface (i.e. The automatically generated code provides basic user interfaces, [0062]) format data (i.e. A "starter set" is a set of assets (work products and other project materials and documents) from previous projects that can be reused for the present project, searched and selected from the asset repository based on the characteristics of the present project scope, [0021]) from a first data structure based on the user request data (i.e. A "template" of one or more work products, [0016]; A "model" of one or more work products refers to structured representation of one or more work products for machine and/or computer program consumption, captured, [0017]; An "object" in a model is a representation of a work product document, section or element of one or more work products or the like, [0018]; A "link" is a representation of a relationship between objects across one or more work product models, [0019]; "Assets" are work products and other project materials. We use the term "objects" to refer to elements and components of work products, especially in the context of models of work products, [0020]);
	retrieving (i.e. retrieve the assets that may be used for this project  ... Searching of the assets, [0022-2223]), by the device, a pre-defined business rule from a second data structure based on the user request data (i.e. Then the user may further select one or more artifacts from the returned assets. The artifacts the user selects also may have associated model representation, i.e., objects that represent the content of the artifacts and links that represent the relationships between the content of the artifacts, and/or other information, [0037]);
determining (i.e. the step of mapping one or more models of the assets, [0039]), by the device, whether a mapping (i.e. , there is a chance that the model of an asset
by the device, whether a mapping (i.e. , there is a chance that the model of an asset found in the asset repository may not match with that of work products used in the current work product composer, [0039]), for generating an enterprise system object, is stored in a third data structure (i.e. The assets so found with their model and the model of the work products may be used to generate client project specific work products. This set of work products may form a "best practice" starter set that the user can modify to meet project's needs, [0031]);
mapping (i.e. the one or more models of the assets are mapped against the current work product under composition, [0038]), by the device, the pre-defined technical object content data to the pre-defined interface format data, based on the mapping and the pre-defined business rule, to generate mapped data (i.e. At 222, if the matching quality is acceptable, models are mapped at 222, [0044]) when the mapping, for generating the enterprise system object, is stored in the third data structure (i.e. the step of mapping one or more models of the assets ... the asset are matched with the model used currently by a model composer for composing a work product, [0039]);
	generating (i.e. "Work product generator" module 308 ... the work product composer module ... The work product generator module 308 takes this logical entity as input and turns it into a physical entity, [0053]), by the device, the enterprise system object based on the mapped data (i.e. one or more models of the asset are matched with the model used currently by a model composer for composing a work product, [0039]; To match the models of assets with a current work product model, [0040]); and
	performing (i.e. At 224, if acceptable, assets are converted to the model understood by the work product composer tool at 228 ... At 224, if not acceptable, the user may review and manually import the asset into the tool at 226, [0045-0046]), by the device, one or more actions (i.e. The model of the assets can be imported and reused by the work product composer tool, [0042]) based on the enterprise system object (i.e. One or more work products composed ... (a) created new in this project, (b) imported and used as-is from asset repository or (c) imported from asset repository and then modified. Furthermore, a history of the assets may be maintained over a period of time, for example, that tell how different assets have been used in projects, e.g., used as is (hence completely reusable), imported and then modified, [0048]).
	Ananthanarayanan_070 implicitly teaches the term “business rules” as information entity that is produced and shared in the course of the application life cycle such as requirements, gap, process, functional specification, technical specification and others (i.e. "Business artifact" refers to an information entity that is produced and shared in the course of the application life cycle such as requirements, gap, process, functional specification, technical specification and others. Gap refers to the difference between the as-is status and to-be (desired) status, in terms of transformation, i.e., organization's process, IT and organization structure, [0015]).
	Ananthanarayanan_070 does not clearly state this term.
	Harris teaches this term (i.e. Business rules are loaded at block 410. Business processes typically have rules that help define the way they operate. An example of a rule is: all purchase orders that exceed the value of $50 must be approved by management, [0059]).
It would have been obvious to one of ordinary skill of the art having the teaching of Ananthanarayanan_070, Harris before the effective filing date of the claimed invention to modify the system of Ananthanarayanan_070 to include the limitations as taught by Harris. One of ordinary skill in the art would be motivated to make this combination in order to generate test cases from requirements, business rules, and process control in view of Harris ([0045]), as doing so would give the added benefit of efficiently developing reports, interfaces, conversions, enhancements, and forms (RICEF) elements as taught by Harris ([0060]).

As per claim 8, Ananthanarayanan_070 teaches a device, comprising:
	one or more memories (i.e. Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium, [0066]); and
	one or more processors (i.e. These computer program instructions may be provided to a processor of a general purpose computer, [0070]), communicatively, coupled to the one or more memories, configured to:
	receive user request from a user device associated with a user (i.e. At 102, one or more query criteria ...  query criteria may include but are not limited to, Business Process Hierarchy (BPH), product and features, geographical locations and/or countries, organization structure, method phases, work product types, and others. For instance, for a service delivery project, the scope of the project may be defined according to one or more of client's industry, business processes, packaged applications, geographical locations and others, [0022]) from a user device associated with a user, wherein the user request data includes information associated with generating (i.e. At 210, the selected part or all of the asset content and style are imported to compose the current work products. At 212, one or more new work products are generated, [0038]), wherein the user request data includes information associated with generating an enterprise system object (i.e. The assets found may be used to compose work products to be applied for deploying and configuring a plurality of different packaged software applications, [0012]);
	wherein the enterprise system object includes a workflow, report, interface, conversion, enhancement, and forms (WRICEF) object (i.e. "Work products" refer to documents ... A piece of computer code or program such as the WRICEF is another example of work product. WRICEF refers to workflows, reports, interfaces, conversions, enhancements and forms, commonly used in SAP projects. Work products are related to business artifacts, [0014]);
	receive (i.e. the asset attributes or search parameters may include, but are not limited to, asset name, description, contributor, creator, version, date added, modified, asset category, relationships to other assets, and others,, [0024]) pre-defined technical object content data (i.e. A "starter set" is a set of assets (work products and other project materials and documents) from previous projects that can be reused for the present project, searched and selected from the asset repository based on the characteristics of the present project scope, [0021]) from an enterprise system (i.e. Business artifact" refers to an information entity that is produced and shared in the course of the application life cycle such as requirements, gap, process, functional specification, technical specification and others, [0015]; "Assets" are work products and other project materials. We use the term "objects" to refer to elements and components of work products, especially in the context of models of work products, [0020]);
	retrieve (i.e. the asset attributes or search parameters may include, but are not limited to, asset name, description, contributor, creator, version, date added, modified, asset category, relationships to other assets, and others,, [0024]) pre-defined interface (i.e. The automatically generated code provides basic user interfaces, [0062]) format data from a first data structure based on the user request data (i.e. A "template" of one or more work products, [0016]; A "model" of one or more work products refers to structured representation of one or more work products for machine and/or computer program consumption, captured, [0017]; An "object" in a model is a representation of a work product document, section or element of one or more work products or the like, [0018]; A "link" is a representation of a relationship between objects across one or more work product models, [0019]; "Assets" are work products and other project materials. We use the term "objects" to refer to elements and components of work products, especially in the context of models of work products, [0020]);
	retrieve (i.e. retrieve the assets that may be used for this project  ... Searching of the assets, [0022-2223]) a pre-defined business rule from a second data structure based on the user request data (i.e. Then the user may further select one or more artifacts from the returned assets. The artifacts the user selects also may have associated model representation, i.e., objects that represent the content of the artifacts and links that represent the relationships between the content of the artifacts, and/or other information, [0037]);
determine (i.e. the step of mapping one or more models of the assets, [0039]) whether a mapping (i.e. , there is a chance that the model of an asset found in the asset repository may not match with that of work products used in the current work product composer, [0039], for generating an enterprise system object, is stored in a third data structure (i.e. The assets so found with their model and the model of the work products may be used to generate client project specific work products. This set of work products may form a "best practice" starter set that the user can modify to meet project's needs, [0031]);
	selectively:
map (i.e. the one or more models of the assets are mapped against the current work product under composition, [0038]) the pre-defined technical object content data to the pre-defined interface format data, based on the mapping and the pre-defined business rule to generate mapped data and generate the enterprise system object based on the mapped data when the mapping, for generating the enterprise system object, is stored in the third data structure (i.e. the step of mapping one or more models of the assets ... the asset are matched with the model used currently by a model composer for composing a work product, [0039]), or
	generate (i.e. "Work product generator" module 308 ... the work product composer module ... The work product generator module 308 takes this logical entity as input and turns it into a physical entity, [0053]) the enterprise system object based on creation data (i.e. the user can modify to meet project's needs, [0031]) received from the user device (i.e. the generated model is retrieved, customized and configured ... adding new information entities ... adding users and assigning roles, (3) defining what documents are needed ...  Once the information authoring is complete, the end deliverable document may be automatically generated. The documents so generated in turn may be used to harvest content from those documents to populate the asset repository, [0063]) when the mapping, for generating the enterprise system object, is not stored in the third data structure (i.e. even if the models do not completely match (e.g., there may be slight difference in the structure of the model or for example, some difference in tag names), the differences are reconcilable ... The reconciliation may include manual intervention 226, e.g., manual restructuring of the XML file, [0044]); and
	perform (i.e. At 224, if acceptable, assets are converted to the model understood by the work product composer tool at 228 ... At 224, if not acceptable, the user may review and manually import the asset into the tool at 226, [0045-0046]) one or more actions (i.e. The model of the assets can be imported and reused by the work product composer tool, [0042]) based on the enterprise system object (i.e. One or more work products composed ... (a) created new in this project, (b) imported and used as-is from asset repository or (c) imported from asset repository and then modified. Furthermore, a history of the assets may be maintained over a period of time, for example, that tell how different assets have been used in projects, e.g., used as is (hence completely reusable), imported and then modified, [0048]).
	Ananthanarayanan_070 implicitly teaches the term “business rules” as information entity that is produced and shared in the course of the application life cycle such as requirements, gap, process, functional specification, technical specification and others (i.e. "Business artifact" refers to an information entity that is produced and shared in the course of the application life cycle such as requirements, gap, process, functional specification, technical specification and others. Gap refers to the difference between the as-is status and to-be (desired) status, in terms of transformation, i.e., organization's process, IT and organization structure, [0015]).
	Ananthanarayanan_070 does not clearly state this term.
	Harris teaches this term (i.e. Business rules are loaded at block 410. Business processes typically have rules that help define the way they operate. An example of a rule is: all purchase orders that exceed the value of $50 must be approved by management, [0059]).
It would have been obvious to one of ordinary skill of the art having the teaching of Ananthanarayanan_070, Harris before the effective filing date of the claimed invention to modify the system of Ananthanarayanan_070 to include the limitations as taught by Harris. One of ordinary skill in the art would be motivated to make this combination in order to generate test cases from requirements, business rules, and process control in view of Harris ([0045]), as doing so would give the added benefit of efficiently developing reports, interfaces, conversions, enhancements, and forms (RICEF) elements as taught by Harris ([0060]).

As per claim 15, Ananthanarayanan_070 teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
	one or more instructions that (i.e. These computer program instructions may be provided to a processor of a general purpose computer, [0070]), when executed by one or more processors of a device, cause the device to:
	receive user request data from a user device associated with a user (i.e. At 102, one or more query criteria ...  query criteria may include but are not limited to, Business Process Hierarchy (BPH), product and features, geographical locations and/or countries, organization structure, method phases, work product types, and others. For instance, for a service delivery project, the scope of the project may be defined according to one or more of client's industry, business processes, packaged applications, geographical locations and others, [0022]) from a user device associated with a user, wherein the user request data includes information associated with generating (i.e. At 210, the selected part or all of the asset content and style are imported to compose the current work products. At 212, one or more new work products are generated, [0038]), wherein the user request data includes information associated with generating an enterprise system object (i.e. The assets found may be used to compose work products to be applied for deploying and configuring a plurality of different packaged software applications, [0012]);
	wherein the enterprise system object includes a workflow, report, interface, conversion, enhancement, and forms (WRICEF) object (i.e. "Work products" refer to documents ... A piece of computer code or program such as the WRICEF is another example of work product. WRICEF refers to workflows, reports, interfaces, conversions, enhancements and forms, commonly used in SAP projects. Work products are related to business artifacts, [0014]);
	receive (i.e. the asset attributes or search parameters may include, but are not limited to, asset name, description, contributor, creator, version, date added, modified, asset category, relationships to other assets, and others,, [0024]) pre-defined technical object content (i.e. A "starter set" is a set of assets (work products and other project materials and documents) from previous projects that can be reused for the present project, searched and selected from the asset repository based on the characteristics of the present project scope, [0021]) data from an enterprise system (i.e. Business artifact" refers to an information entity that is produced and shared in the course of the application life cycle such as requirements, gap, process, functional specification, technical specification and others, [0015]; "Assets" are work products and other project materials. We use the term "objects" to refer to elements and components of work products, especially in the context of models of work products, [0020]);
	retrieve (i.e. retrieve the assets that may be used for this project  ... Searching of the assets, [0022-2223]) pre-defined interface format data (i.e. The automatically generated code provides basic user interfaces, [0062]) from a first data structure based on the user request data (i.e. A "template" of one or more work products, [0016]; A "model" of one or more work products refers to structured representation of one or more work products for machine and/or computer program consumption, captured, [0017]; An "object" in a model is a representation of a work product document, section or element of one or more work products or the like, [0018]; A "link" is a representation of a relationship between objects across one or more work product models, [0019]; "Assets" are work products and other project materials. We use the term "objects" to refer to elements and components of work products, especially in the context of models of work products, [0020]);
	retrieve (i.e. retrieve the assets that may be used for this project  ... Searching of the assets, [0022-2223]) a pre-defined business rule from a second data structure based on the user request data (i.e. Then the user may further select one or more artifacts from the returned assets. The artifacts the user selects also may have associated model representation, i.e., objects that represent the content of the artifacts and links that represent the relationships between the content of the artifacts, and/or other information, [0037]);
	determine (i.e. the step of mapping one or more models of the assets, [0039]) whether a mapping (i.e. , there is a chance that the model of an asset found in the asset repository may not match with that of work products used in the current work product composer, [0039], for generating an enterprise system object, is stored in a third data structure (i.e. The assets so found with their model and the model of the work products may be used to generate client project specific work products. This set of work products may form a "best practice" starter set that the user can modify to meet project's needs, [0031]);
	map (i.e. the one or more models of the assets are mapped against the current work product under composition, [0038]) the pre-defined technical object content data to the pre-defined interface format data, based on the mapping (i.e. At 222, if the matching quality is acceptable, models are mapped at 222, [0044]) and the pre-defined business rule, to generate mapped data when the mapping is stored in the third data structure (i.e. the step of mapping one or more models of the assets ... the asset are matched with the model used currently by a model composer for composing a work product, [0039]);
	receive creation (i.e. the user can modify to meet project's needs, [0031]; the generated model is retrieved, customized and configured ... adding new information entities ... adding users and assigning roles, (3) defining what documents are needed ...  Once the information authoring is complete, the end deliverable document may be automatically generated. The documents so generated in turn may be used to harvest content from those documents to populate the asset repository, [0063]) data form the user device when the mapping is not stored in the third data structure (i.e. even if the models do not completely match (e.g., there may be slight difference in the structure of the model or for example, some difference in tag names), the differences are reconcilable ... The reconciliation may include manual intervention 226, e.g., manual restructuring of the XML file, [0044]);
	generate (i.e. "Work product generator" module 308 ... the work product composer module ... The work product generator module 308 takes this logical entity as input and turns it into a physical entity, [0053]) the enterprise system object based on the creation data (i.e. the generated model is retrieved, customized and configured ... adding new information entities ... adding users and assigning roles, (3) defining what documents are needed ...  Once the information authoring is complete, the end deliverable document may be automatically generated. The documents so generated in turn may be used to harvest content from those documents to populate the asset repository, [0063]); and
	perform (i.e. At 224, if acceptable, assets are converted to the model understood by the work product composer tool at 228 ... At 224, if not acceptable, the user may review and manually import the asset into the tool at 226, [0045-0046]) one or more actions (i.e. The model of the assets can be imported and reused by the work product composer tool, [0042]) based on the enterprise system object (i.e. One or more work products composed ... (a) created new in this project, (b) imported and used as-is from asset repository or (c) imported from asset repository and then modified. Furthermore, a history of the assets may be maintained over a period of time, for example, that tell how different assets have been used in projects, e.g., used as is (hence completely reusable), imported and then modified, [0048]).
	Ananthanarayanan_070 implicitly teaches the term “business rules” as information entity that is produced and shared in the course of the application life cycle such as requirements, gap, process, functional specification, technical specification and others (i.e. "Business artifact" refers to an information entity that is produced and shared in the course of the application life cycle such as requirements, gap, process, functional specification, technical specification and others. Gap refers to the difference between the as-is status and to-be (desired) status, in terms of transformation, i.e., organization's process, IT and organization structure, [0015]).
	Ananthanarayanan_070 does not clearly state this term.
	Harris teaches this term (i.e. Business rules are loaded at block 410. Business processes typically have rules that help define the way they operate. An example of a rule is: all purchase orders that exceed the value of $50 must be approved by management, [0059]).
It would have been obvious to one of ordinary skill of the art having the teaching of Ananthanarayanan_070, Harris before the effective filing date of the claimed invention to modify the system of Ananthanarayanan_070 to include the limitations as taught by Harris. One of ordinary skill in the art would be motivated to make this combination in order to generate test cases from requirements, business rules, and process control in view of Harris ([0045]), as doing so would give the added benefit of efficiently developing reports, interfaces, conversions, enhancements, and forms (RICEF) elements as taught by Harris ([0060]).
As per claim 2, Ananthanarayanan_070 teaches the method of claim 1, further comprising:
	receiving creation data from the user device when the mapping, for generating the enterprise system object, is not stored in the third data structure (i.e. if the models do not completely match (e.g., there may be slight difference in the structure of the model or for example, some difference in tag names), the differences are reconcilable ... The reconciliation may include manual intervention, [0044]); and
	generating the enterprise system object based on the creation data (i.e. Customizing and configuring may include: (1) making variations to the model such as adding new information entities ... Once the information authoring is complete, the end deliverable document may be automatically generated. The documents so generated in turn may be used to harvest content from those documents to populate the asset repository, [0063]).

As per claim 3, Ananthanarayanan_070 teaches the method of claim 1, wherein performing the one or more actions comprises one or more of:
	generating a document based on the enterprises system object and providing the document to the user device (i.e. Multiple users may collaborate on the same document within the constraints of the popular contemporary document editors based on the merge and conflict resolution techniques, [0047]);
	generating code based on the enterprise system object and providing the code to the user device (i.e. The automatically generated code provides basic user interfaces and services for handling the objects defined in the model. The code can further be customized, refined and augmented for the user interface and services with enhanced operations and features, [0062]); or
	providing the enterprise system object to the user device or the enterprise system (i.e. The assets found may be used to compose work products to be applied for deploying and configuring a plurality of different packaged software applications, [0012]).

As per claim 4, Ananthanarayanan_070 teaches the method of claim 1, wherein performing the one or more actions comprises one or more of:
	cause the user device to implement the enterprise system object in an enterprise software (i.e. Multiple users may collaborate on the same document within the constraints of the popular contemporary document editors based on the merge and conflict resolution techniques, [0047]);
	cause the enterprise system to implement the enterprise system object in enterprises software (i.e. "Service delivery methods" generally refer to methods for deploying and configuring software applications in an organization, [0013]); or
	providing the enterprise system object to one or more other user devices associated with the enterprises system (i.e. The computer system may include a plurality of individual components that are networked or otherwise linked to perform collaboratively, or may include one or more stand-alone components, [0081]).

As per claim 6, Ananthanarayanan_070 teaches the method of claim 1, wherein the enterprise system object includes:
	a custom enhancement for enterprise software (i.e. the generated model is retrieved, customized and configured, [0063]); and
	configuration units that group configuration data, development data, and document associated with the custom enhancement (i.e. Customizing and configuring may include: (1) making variations to the model such as adding new information entities, removing certain existing ones, (2) adding users and assigning roles, (3) defining what documents are needed, [0063]).

As per claim 7, Ananthanarayanan_070 teaches the method of claim 1, further comprising:
	continuously testing the enterprise object (i.e. Furthermore, one or more links across objects may be followed to "trace" among work products such as from business process to use cases to test plans, to track project progress proactively, [0057]).

As per claim 9, Ananthanarayanan_070 teaches the device of claim 8, wherein the one or more processors are further configured to:
	receive, from the user device, a modification to the enterprise system object (i.e. (a) created new in this project, (b) imported and used as-is from asset repository or (c) imported from asset repository and then modified ... imported and then modified, [0048]);
	generate a modified enterprise system object based on the modification (i.e. One or more work products composed at 212 ... a history of the assets may be maintained over a period of time, for example, that tell how different assets have been used in projects, e.g., used as is (hence completely reusable), imported and then modified, [0048]); and
	cause the user device or the enterprise system object to implement the modified enterprises system object in the enterprise software (i.e. the user can modify to meet project's needs, [0031]; The assets found may be used to compose work products to be applied for deploying and configuring a plurality of different packaged software applications, [0012]).

As per claim 10, Ananthanarayanan_070 teaches the device of claim 8, wherein the enterprise system object includes one or more of:
	a report for enterprise software (i.e. WRICEF refers to workflows, reports, interfaces, conversions, enhancements and forms, [0014]),
	an outbound user interface for the enterprise software (i.e. The model of work product(s) is usually externalized from the software stored in a document (e.g., spreadsheet file) and translated into an XML format for automatic software generation, [0039]),
	a conversion user interface for the enterprise software (i.e. The model of work product(s) is usually externalized from the software stored in a document (e.g., spreadsheet file) and translated into an XML format for automatic software generation, [0039]),
	an enhancement to a standard user interface for the enterprise software (i.e. The automatically generated code provides basic user interfaces and services for handling the objects defined in the model. The code can further be customized, refined and augmented for the user interface and services with enhanced operations and features, [0062]),
	an enhancement to a new user interface application for the enterprise software (i.e. the generated model is retrieved, customized and configured ... adding users and assigning roles, [0063]);
	a business intelligence transformation process for the enterprise software (i.e. Gap refers to the difference between the as-is status and to-be (desired) status, in terms of transformation, i.e., organization's process, IT and organization structure. Transformation using packaged applications such as SAP.TM. and Oracle.TM. systems is an activity to fill the gap to transform the enterprise to the desired status, [0015]),
	a form for the enterprises software (i.e. WRICEF refers to workflows, reports, interfaces, conversions, enhancements and forms, [0014]), or
	a workflow for the enterprise software (i.e. WRICEF refers to workflows, reports, interfaces, conversions, enhancements and forms, [0014]).

As per claim 11, Ananthanarayanan_070 teaches the device of claim 8, wherein the one or more processors are further configured to:
	provide the mapped data, for display, to the user device (i.e. the one or more models of the assets are mapped against the current work product under composition. At 208, the content and style of the assets are displayed, [0038]);
	receive, from the user device, an edit to the mapped data (i.e. the user can modify to meet project's needs, [0031]); and
	update the mapped data based on the edit to the mapped data (i.e. The updated context may be used to periodically generate new queries on the asset repository and more or different assets may be found as the result of the performing the new queries. Furthermore, the user may directly browse or search the repository to reuse assets into their work products, [0031]).

As per claim 13, Ananthanarayanan_070 teaches the device of claim 8, wherein the one or more processors, when performing the one or more actions, are configured to:
	generate code based on the enterprise system object (i.e. "Work product generator" module 308 renders the work products in one or more documents and/or computer programs and publishes them, [0053]; The automatically generated code provides basic user interfaces and services for handling the objects defined in the model, [0062]);
	generate a technical document based on the enterprise system object, wherein the technical document is associated with the code (i.e. "Work product generator" module 308 renders the work products in one or more documents and/or computer programs and publishes them ... The work product generator module 308 takes this logical entity as input and turns it into a physical entity, for example, Microsoft Word format, [0053]); and
	cause the user device or the enterprise system to implement the code in enterprise software based on the technical system (i.e. The resulting assets, for example, work products as deliverables (i.e., performed via the service delivery method) to the client may be further run through an "asset harvester" module 310 of the present disclosure, [0054]).

As per claim 14, Ananthanarayanan_070 the device of claim 8, wherein the user request data includes a recording of activities (i.e. (a) created new in this project, (b) imported and used as-is from asset repository or (c) imported from asset repository and then modified ... a history of the assets ...  imported and then modified, [0048]) performed by the user with the user device (i.e. The reused assets may be annotated with the information of reuse, for example, on which project they were reused ... visualization may be provided, for example, visualizing the linkage of assets, the history of reuse of assets, and others, [0033]).

As per claim 16, Ananthanarayanan_070 teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to:
	generate the enterprise system object based on the mapped data when the mapping, for generating the enterprise system object, exists in the mapped data (i.e. FIG. 4 illustrates an example of a template of a work product and mapping of elements of the template into a model of objects, [0058]).

As per claim 17, Ananthanarayanan_070 teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to perform the one or more actions, cause the device to one or more of:
	generate a document based on the enterprise system object and providing the document to the user device (i.e. "Work product generator" module 308 renders the work products in one or more documents and/or computer programs and publishes them ... The work product generator module 308 takes this logical entity as input and turns it into a physical entity, for example, Microsoft Word format, [0053]; The documents so generated in turn may be used to harvest content from those documents to populate the asset repository, [0063]);
	generate code (i.e. "Work product generator" module 308 renders the work products in one or more documents and/or computer programs and publishes them, [0053]) based on the enterprise system object and providing the code to the user device (i.e. The automatically generated code provides basic user interfaces and services for handling the objects defined in the model. The code can further be customized, refined and augmented for the user interface and services with enhanced operations and features, [0062]);
	provide the enterprise system object to the user device or the enterprise system (i.e. using the one or more assets on the list to compose a document defining deployment procedures associated with deploying a packaged software application, [0002]);
	cause the user device to implement the enterprise system object in enterprise software (i.e. Multiple users may collaborate on the same document within the constraints of the popular contemporary document editors based on the merge and conflict resolution techniques, [0047]);
	cause the enterprise system to implement the enterprise system object in enterprise software (i.e. using the one or more assets on the list to compose a document defining deployment procedures associated with deploying a packaged software application, [0002]); or
	provide the enterprise system object to one or more other user device (i.e. Multiple users may collaborate on the same document within the constraints of the popular contemporary document editors based on the merge and conflict resolution techniques, [0047]) associated with the enterprise system (i.e. an object may be defined, described and used in more than one work product instances in a project, and this overlap of objects across two or more work product instances results in one or more links among one or more work products in one or more projects, [0061]).

As per claim 18, Ananthanarayanan_070 teaches the non-transitory computer-readable medium of claim 15, wherein the enterprise system object includes:
	a custom enhancement for enterprise software (i.e. The code can further be customized, refined and augmented for the user interface and services with enhanced operations and features, [0062]); and
	configuration units that group configuration data, development data (i.e. Customizing and configuring may include: (1) making variations to the model such as adding new information entities, removing certain existing ones, (2) adding users and assigning roles, (3) defining what documents are needed, [0063]); and
	documentation associated with the custom enhancement (i.e. Once the information authoring is complete, the end deliverable document may be automatically generated. The documents so generated in turn may be used to harvest content from those documents to populate the asset repository, [0063]).

As per claim 19, Ananthanarayanan_070 teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to:
	provide the mapped data, for display, to the user device (i.e. For the search results presented for human users, the assets are usually presented as a whole, for example, as one or more documents (artifacts). Then the user may further select one or more artifacts from the returned assets, [0071]);
	receive, from the user device, an edit to the mapped data (i.e. This set of work products may form a "best practice" starter set that the user can modify to meet project's needs. For instance, there may be multiple assets that match a given query and the user may select one or more parts from different ones to create the starting work product, [0031]); and
	update the mapped data based on the edit to the mapped data (i.e. During the life of the project, the context specified above may change and or become more complete. The updated context may be used to periodically generate new queries on the asset repository and more or different assets may be found as the result of the performing the new queries. Furthermore, the user may directly browse or search the repository to reuse assets into their work products, [0031]).

As per claim 20, Ananthanarayanan_070 teaches the non-transitory computer-
readable medium of claim 15, wherein the one or more instructions, that cause the device to perform the one or more actions, cause the device to:
	generate code based on the enterprise system object (i.e. The automatically generated code provides basic user interfaces and services for handling the objects defined in the model. The code can further be customized, refined and augmented for the user interface and services with enhanced operations and features, [0062]);
	generate a technical document based on the enterprise system object, wherein the technical document is associated with the code (i.e. The work product generator module 308 takes this logical entity as input and turns it into a physical entity, for example, Microsoft Word format, [0053]; The documents so generated in turn may be used to harvest content from those documents to populate the asset repository, [0063]); and
	cause the user device or the enterprise system to implement the code in enterprise software based on the technical document (i.e. A method and system for reusing assets for packaged software application configurations are provided ... using the one or more assets on the list to compose a document defining deployment procedures associated with deploying a packaged software application, [0002]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan (US Pub No. 2011/0167070 – herein after Ananthanarayanan_070), in view of Harris (US Pub No. 2018/0121841), as applied to claims above, and further in view of Khodabandehloo (US Pat No. 7,644,390).
As per claim 12, Ananthanarayanan_070, Harris do not seem to specifically
teach the device of claim 8, wherein the one or more processors, when generating the enterprise system object based on the mapped data, are configured to: utilize a wireframe tool to generate the enterprise system object.
	Khodabandehloo teaches this limitation (i.e. developing large scale, complex systems such as enterprise software systems, col. 8, lines 39-46; other interactivity experts are able to create, modify and directionally connect the graphical tools and thereby define the solution, present a wireframe canvas that includes interactive graphical tools to represent the individual user interface component, col. 10, lines 30-57).
It would have been obvious to one of ordinary skill of the art having the teaching of Ananthanarayanan_070, Khodabandehloo before the effective filing date of the claimed invention to modify the system of Ananthanarayanan_070 to include the limitations as taught by Khodabandehloo. One of ordinary skill in the art would be motivated to make this combination in order to present a wireframe canvas that includes interactive graphical tools to represent the individual user interface components, in view of Khodabandehloo (col. 10, lines 30-57), as doing so would give the added benefit of better combining the graphical tools and thereby define the solution, present presentation canvas that includes interactive graphical tools to represent skinning decisions of the solution such that editors such as graphic designers, producers and interface experts are able to define a look-and-feel and thereby define the solution as taught by Khodabandehloo (col. 10, lines 30-57).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over	
Ananthanarayanan (US Pub No. 2011/0167070 – herein after Ananthanarayanan_070), in view of Harris (US Pub No. 2018/0121841), as applied to claims above, and further in view of Ananthanarayanan (US Pat No. 8,234,570 – herein after Ananthanarayanan_570).
As per claim 21, Ananthanarayanan_070, Harris do not seem to specifically teach the method of claim 2, wherein the pre-defined technical object content data includes data associating a field business partner in a table.
	Ananthanarayanan_570 teaches this limitation Content refers to elements of work products, for example, sections, subsections, lists, tables, which may be represented in objects in the models, col. 4, lines 9-17).
It would have been obvious to one of ordinary skill of the art having the teaching of Ananthanarayanan_070, Harris, Ananthanarayanan_570 before the effective filing date of the claimed invention to modify the system of Ananthanarayanan_070, Harris to include the limitations as taught by Ananthanarayanan_570. One of ordinary skill in the art would be motivated to make this combination in order to create and link work product models for packaged software application configuration in view of Ananthanarayanan_570 (col. 2, lines 23-28), as doing so would give the added benefit of having the assets in the asset repository being made available, for example, for reuse in another project or engagement as taught by Ananthanarayanan_570 (col. 4, lines 38-40).
Response to Arguments
Applicant's arguments with respect to claims 1-4, 6-21 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153